Citation Nr: 0513165	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of lead 
or fuel poisoning.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Clark Evans, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION


The veteran served on active duty from April 1955 to December 
1956.  Service personnel records indicate that the veteran 
was discharged from the Air Reserve in April 1963.  However, 
dates of this service, including any dates of active duty or 
active duty for training, have not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  A review of the 
procedural history shows that the Board denied the veteran's 
claims in a February 2002 decision.  In April 2003, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the February 2002 decision and remanded this case to 
the Board for further adjudication. 

In September 2003, the Board remanded this case in accordance 
with CAVC's mandate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the September 2003 Remand, the Board requested that the RO 
clarify whether the veteran desired a Board hearing and if 
so, whether he wanted a Travel Board hearing, a Board 
videoconference hearing, or a Board hearing in Washington, 
D.C. 

In an October 2004 letter, the veteran's representative 
requested a Board videoconference hearing to be held at the 
RO.  In compliance with the request, the RO should schedule a 
videoconference hearing at the earliest possible date.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
by videoconference as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




